

 
 

SERVICE AGREEMENT NO. 43827
CONTROL NO. 1994-07-02 – 0042


FTS 1 SERVICE AGREEMENT


THIS AGREEMENT, made and entered into this 4th day of October, 1994, by and
between:


COLUMBIA GULF TRANSMISSION COMPANY
("TRANSPORTER")


AND


DELTA NATURAL GAS CO., INC.
("SHIPPER")


WITNESSETH:  That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:


Section 1.  Service to be Rendered.  Transporter shall perform and Shipper shall
receive the service in accordance with the provisions of the effective FTS1 Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, First Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission herein
contained.  The maximum obligations of Transporter to deliver gas hereunder to
or for Shipper, the designation of the points of delivery at which Transporter
shall deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission.  Service hereunder shall be provided subject to
the provisions of Part 284.222 of Subpart G of the Commission's
regulations.  Shipper warrants that service hereunder is being provided on
behalf of AN INTERSTATE PIPELINE COMPANY, COLUMBIA GAS TRANSMISSION CORPORATION.


Section 2.  Term.  Service under this Agreement shall commence as of NOVEMBER
01, 1994, and shall continue in full force and effect until OCTOBER 31, 2008,
and from YEAR TO YEAR thereafter unless terminated by either party upon 6 MONTHS
written notice to the other prior to the end of the initial term granted or an
anniversary date thereafter.  Shipper and Transporter agree to avail themselves
of the Commission's pre-granted abandonment authority upon termination of this
Agreement, subject to any right of first refusal Shipper may have under the
Commission's regulations and Transporter's Tariff.


Section 3.  Rates.  Shipper shall pay the charges and furnish Retainage as
described in the above-referenced Rate Schedule, unless otherwise agreed to by
the parties in writing and specified as an amendment to this Service Agreement.


Section 4.  Notices.  Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 683, Houston, Texas  77001,
Attention:  Director, Planning, Transportation and Exchange and notices to
Shipper shall be addressed to it at:


DELTA NATURAL GAS CO., INC.
GAS SUPPLY
3617 LEXINGTON ROAD
WINCHESTER, KY  40391


until changed by either party by written notice.

 
 

--------------------------------------------------------------------------------

 



 
SERVICE AGREEMENT NO. 43827
CONTROL NO. 1994-07-02 – 0042


FTS 1 SERVICE AGREEMENT




Section 5.  Superseded Agreements.  This Service Agreement supersedes and
cancels, as of the effective date hereof, the following Service
Agreements:  FTS1 37824
 
DELTA NATURAL GAS CO., INC.


By:           /s/Alan L. Heath


Name:           Alan L. Heath


Title:             Vice President – Operations and Engineering


Date:             September 30, 1994


 
COLUMBIA GULF TRANSMISSION COMPANY


By:           /s/ S. M. Warnick


Name:            S. M. Warnick


Title:              Vice President


Date:              10/11/94






 

 
 

--------------------------------------------------------------------------------

 

Appendix A to Service Agreement No.
43827
Revision No. 2
     
Under Rate Schedule
FTS-1
 
Between (Transporter)
Columbia Gulf Transmission Company
 
and (Shipper)
Delta Natural Gas Company, Inc., Stanton Division
 





Transportation Demand




Begin Date
 
End Date
 
Transportation Demand Dth/day
 
Recurrence Interval
             
November 1, 1994
 
October 31, 2010
 
860
 
1/1 – 12/31
             
November 1, 2010
 
October 31, 2015
 
860
 
1/1 – 12/31
             





Primary Receipt Points


 
Begin Date
 
 
End Date
 
 
Measuring Point No.
 
 
Measuring Point Name
 
Maximum Daily
Quantity (Dth/Day)
 
 
Recurrence Interval
                     
November 1, 1994
 
October 31, 2010
 
2700010
 
CGT – Rayne
 
860
 
1/1 – 12/31
                     
November 1, 2010
 
October 31, 2015
 
2700010
 
CGT – Rayne
 
860
 
1/1 – 12/31
                     



Primary Delivery Points


 
Begin Date
 
 
End Date
 
 
Measuring Point No.
 
 
Measuring Point Name
 
Maximum Daily
Quantity (Dth/Day)
 
 
Recurrence Interval
                     
November 1, 1994
 
October 31, 2010
 
801
 
Gulf - Leach
 
860
 
1/1 – 12/31
                     
November 1, 2010
 
October 31, 2015
 
801
 
Gulf - Leach
 
860
 
1/1 – 12/31
                     






 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
43827
Revision No. 2
     
Under Rate Schedule
FTS-1
 
Between (Transporter)
Columbia Gulf Transmission Company
 
and (Shipper)
Delta Natural Gas Company, Inc., Stanton Division
 



The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions is incorporated herein by reference for purposes of listing
valid secondary interruptible receipt points and delivery points.


_____ Yes       __X__ No (Check applicable blank)  Transporter and Shipper have
mutually agreed to a Regulatory Restructuring Reduction Option pursuant to
Section 34 of the General Terms and Conditions of Transporter's FERC Gas Tariff.


_____ Yes       __X__ No (Check applicable blank)  Shipper has a contractual
right of first refusal equivalent to the right of first refusal set forth from
time to time in Section 4 of the General Terms and Conditions of Transporter's
FERC  Gas Tariff.


_____ Yes       __X__ No (Check applicable blank)  All gas shall be delivered at
existing points of interconnection within the Maximum Daily Quantity, as
applicable, set forth in Transporter's currently effective Rate Schedule FTS-1
Appendix A with Shipper, which for such points set forth are incorporated by
reference.


_____ Yes       __X__ No (Check applicable blank)  This Service Agreement covers
interim capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j).  Right of first refusal rights, if and, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).


CANCELLATION OF PREVIOUS APPENDIX A


Service changes pursuant to this Appendix A, Revision No. 2 shall commence as of
November 01, 2010.  This Appendix A, Revision No. 2 shall cancel and supersede
the previous Appendix A, Revision No. 1 to the Service Agreement dated November
01, 1994.  With the exception of this Appendix A, Revision No. 2, all other
terms and conditions of said Service Agreement shall remain in full force and
effect.


Delta Natural Gas Company, Inc., Stanton Division                              
  Columbia Gulf Transmission, LLC


By:           Stephen York                   By:           Mark Wilke
Its:           Agent                        Its:           Director Commercial
Services
Date:       April 28, 2010                   Date:       April 27, 2010

 
 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT NO. 43828
CONTROL NO. 1994-07-02 – 0041


FTS 1 SERVICE AGREEMENT


THIS AGREEMENT, made and entered into this 4th day of October, 1994, by and
between:


COLUMBIA GULF TRANSMISSION COMPANY
("TRANSPORTER")


AND


DELTA NATURAL GAS CO., INC.
("SHIPPER")


WITNESSETH:  That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:


Section 1.  Service to be Rendered.  Transporter shall perform and Shipper shall
receive the service in accordance with the provisions of the effective FTS1 Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, First Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission herein
contained.  The maximum obligations of Transporter to deliver gas hereunder to
or for Shipper, the designation of the points of delivery at which Transporter
shall deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission.  Service hereunder shall be provided subject to
the provisions of Part 284.222 of Subpart G of the Commission's
regulations.  Shipper warrants that service hereunder is being provided on
behalf of AN INTERSTATE PIPELINE COMPANY, COLUMBIA GAS TRANSMISSION CORPORATION.


Section 2.  Term.  Service under this Agreement shall commence as of NOVEMBER
01, 1994, and shall continue in full force and effect until OCTOBER 31, 2008,
and from YEAR TO YEAR thereafter unless terminated by either party upon 6 MONTHS
written notice to the other prior to the end of the initial term granted or any
anniversary date thereafter.  Shipper and Transporter agree to avail themselves
of the Commission's pre-granted abandonment authority upon termination of this
Agreement, subject to any right of first refusal Shipper may have under the
Commission's regulations and Transporter's Tariff.


Section 3.  Rates.  Shipper shall pay the charges and furnish Retainage as
described in the above-referenced Rate Schedule, unless otherwise agreed to by
the parties in writing and specified as an amendment to this Service Agreement.


Section 4.  Notices.  Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 683, Houston, Texas  77001,
Attention:  Director, Planning, Transportation and Exchange and notices to
Shipper shall be addressed to it at:


DELTA NATURAL GAS CO., INC.
GAS SUPPLY
3617 LEXINGTON ROAD
WINCHESTER, KY  40391


until changed by either party by written notice.

 
 

--------------------------------------------------------------------------------

 



 
SERVICE AGREEMENT NO. 43828
CONTROL NO. 1994-07-02 – 0041


FTS 1 SERVICE AGREEMENT




Section 5.  Superseded Agreements.  This Service Agreement supersedes and
cancels, as of the effective date hereof, the following Service
Agreements:  FTS1 37823


 
DELTA NATURAL GAS CO., INC.


By:           /s/Alan L. Heath


Name:           Alan L. Heath


Title:             Vice President – Operations and Engineering


Date:             September 30, 1994


 
COLUMBIA GULF TRANSMISSION COMPANY


By:           /s/ S. M. Warnick


Name:            S. M. Warnick


Title:              Vice President


Date:              10-11-94

 
 

--------------------------------------------------------------------------------

 



 


Appendix A to Service Agreement No.
43828
Revision No. 2
     
Under Rate Schedule
FTS-1
 
Between (Transporter)
Columbia Gulf Transmission Company
 
and (Shipper)
Delta Natural Gas Company, Inc., Cumberland Division
 





Transportation Demand


Begin Date
 
End Date
 
Transportation Demand Dth/day
 
Recurrence Interval
             
November 1, 2010
 
October 31, 2015
 
1,836
 
1/1 – 12/31
             



Primary Receipt Points


 
Begin Date
 
 
End Date
 
 
Measuring Point No.
 
Measuring Point Name
 
Maximum Daily
Quantity (Dth/Day)
 
 
Recurrence Interval
                     
November 1, 2010
 
October 31, 2015
 
2700010
 
CGT – Rayne
 
1,836
 
1/1 – 12/31
                     



Primary Delivery Points


 
Begin Date
 
 
End Date
 
 
Measuring Point No.
 
Measuring Point Name
 
Maximum Daily
Quantity (Dth/Day)
 
 
Recurrence Interval
                     
November 1, 2010
 
October 31, 2015
 
801
 
Leach
 
1,836
 
1/1 – 12/31
                     






 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
43828
Revision No. 2
     
Under Rate Schedule
FTS-1
 
Between (Transporter)
Columbia Gulf Transmission Company
 
and (Shipper)
Delta Natural Gas Company, Inc., Cumberland Division
 



The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions is incorporated herein by reference for purposes of listing
valid secondary interruptible receipt points and delivery points.


_____ Yes       __X__ No (Check applicable blank)  Transporter and Shipper have
mutually agreed to a Regulatory Restructuring Reduction Option pursuant to
Section 34 of the General Terms and Conditions of Transporter's FERC Gas Tariff.


_____ Yes       __X__ No (Check applicable blank)  Shipper has a contractual
right of first refusal equivalent to the right of first refusal set forth from
time to time in Section 4 of the General Terms and Conditions of Transporter's
FERC  Gas Tariff.


_____ Yes       __X__ No (Check applicable blank)  All gas shall be delivered at
existing points of interconnection within the Maximum Daily Quantity, as
applicable, set forth in Transporter's currently effective Rate Schedule FTS-1
Appendix A with Shipper, which for such points set forth are incorporated by
reference.


_____ Yes       __X__ No (Check applicable blank)  This Service Agreement covers
interim capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j).  Right of first refusal rights, if and, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).


CANCELLATION OF PREVIOUS APPENDIX A


Service changes pursuant to this Appendix A, Revision No. 2 shall commence as of
November 01, 2010.  This Appendix A, Revision No. 2 shall cancel and supersede
the previous Appendix A, Revision No. 1 to the Service Agreement dated November
1, 1994.  With the exception of this Appendix A, Revision No.2, all other terms
and conditions of said Service Agreement shall remain in full force and effect.


Delta Natural Gas Company, Inc., Cumberland
Division                                        Columbia Gulf Transmission
Company


By:           Stephen
York                                                                                                By:           Mark
S. Wilke
Its:           Agent                                                                                         Its:           Director,
Commercial Services
Date:       April 28,
2010                                                                                           
     Date:

 
 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT NO. 43829
CONTROL NO. 1994-07-02 – 0044


FTS 1 SERVICE AGREEMENT


THIS AGREEMENT, made and entered into this 4th day of October, 1994, by and
between:


COLUMBIA GULF TRANSMISSION COMPANY
("TRANSPORTER")


AND


DELTA NATURAL GAS CO., INC.
("SHIPPER")


WITNESSETH:  That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:


Section 1.  Service to be Rendered.  Transporter shall perform and Shipper shall
receive the service in accordance with the provisions of the effective FTS1 Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, First Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission herein
contained.  The maximum obligations of Transporter to deliver gas hereunder to
or for Shipper, the designation of the points of delivery at which Transporter
shall deliver or cause gas to be delivered to or for Shipper, and the points of
receipt at which the Shipper shall deliver or cause gas to be delivered, are
specified in Appendix A, as the same may be amended from time to time by
agreement between Shipper and Transporter, or in accordance with the rules and
regulations of the Commission.  Service hereunder shall be provided subject to
the provisions of Part 284.222 of Subpart G of the Commission's
regulations.  Shipper warrants that service hereunder is being provided on
behalf of AN INTERSTATE PIPELINE COMPANY, COLUMBIA GAS TRANSMISSION CORPORATION.


Section 2.  Term.  Service under this Agreement shall commence as of NOVEMBER
01, 1994, and shall continue in full force and effect until OCTOBER 31, 2008,
and from YEAR TO YEAR thereafter unless terminated by either party upon 6 MONTHS
written notice to the other prior to the end of the initial term granted or an
anniversary date thereafter.  Shipper and Transporter agree to avail themselves
of the Commission's pre-granted abandonment authority upon termination of this
Agreement, subject to any right of first refusal Shipper may have under the
Commission's regulations and Transporter's Tariff.


Section 3.  Rates.  Shipper shall pay the charges and furnish Retainage as
described in the above-referenced Rate Schedule, unless otherwise agreed to by
the parties in writing and specified as an amendment to this Service Agreement.


Section 4.  Notices.  Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 683, Houston, Texas  77001,
Attention:  Director, Planning, Transportation and Exchange and notices to
Shipper shall be addressed to it at:


DELTA NATURAL GAS CO., INC.
GAS SUPPLY
3617 LEXINGTON ROAD
WINCHESTER, KY  40391


until changed by either party by written notice.

 
 

--------------------------------------------------------------------------------

 



 
SERVICE AGREEMENT NO. 43829
CONTROL NO. 1994-07-02 – 0044


FTS 1 SERVICE AGREEMENT




Section 5.  Superseded Agreements.  This Service Agreement supersedes and
cancels, as of the effective date hereof, the following Service
Agreements:  FTS1 37826
 
DELTA NATURAL GAS CO., INC.


By           /s/Alan L. Heath


Name           Alan L. Heath


Title             Vice President – Operations and Engineering


Date             September 30, 1994


 
COLUMBIA GULF TRANSMISSION COMPANY


By           /s/ S. M. Warnick


Name           S. M. Warnick


Title             Vice President


Date             10/11/94



 
 

--------------------------------------------------------------------------------

 



 


Appendix A to Service Agreement No.
43829
Revision No. 2
     
Under Rate Schedule
FTS-1
 
Between (Transporter)
Columbia Gulf Transmission Company
 
and (Shipper)
Delta Natural Gas Company, Inc.
 



Transportation Demand


Begin Date
 
End Date
 
Transportation Demand Dth/day
 
Recurrence Interval
             
November 1, 1994
 
October 31, 2010
 
1,682
 
1/1 – 12/31
             
November 1, 2010
 
October 31, 2015
 
1,682
 
1/1 – 12/31
             



Primary Receipt Points


 
Begin Date
 
 
End Date
 
 
Measuring Point No.
 
 
Measuring Point Name
 
Maximum Daily
Quantity (Dth/Day)
 
 
Recurrence Interval
                     
November 1, 1994
 
October 31, 2010
 
2700010
 
CGT – Rayne
 
1,682
 
1/1 – 12/31
                     
November 1, 2010
 
October 31, 2015
 
2700010
 
CGT – Rayne
 
1,682
 
1/1 – 12/31
                     



Primary Delivery Points


 
Begin Date
 
 
End Date
 
 
Measuring Point No.
 
 
Measuring Point Name
 
Maximum Daily
Quantity (Dth/Day)
 
 
Recurrence Interval
                                           
November 1, 1994
 
October 31, 2010
 
801
 
Gulf - Leach
 
1,682
 
1/1 – 12/31
                     
November 1, 2010
 
October 31, 2015
 
801
 
Gulf - Leach
 
1,836
 
1/1 – 12/31
                     

COMMENT CODE:  FN01                                           THIS STATION IS IN
MARKET AREA 25, LANCASTER AND THE EASTERN MARKETING AGGREGATE AREA.

 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
43829
Revision No. 2
     
Under Rate Schedule
FTS-1
 
Between (Transporter)
Columbia Gulf Transmission Company
 
and (Shipper)
Delta Natural Gas Company, Inc.
 



COMMENT CODE:  GFN1                                           THIS SERVICE
AGREEMENT AND ITS EFFECTIVENESS ARE SUBJECT TO A PRECEDENT AGREEMENT NO. 47754
BETWEEN BUYER AND SELLER DATED MAY 1, 1995.


THE MAXIMUM DAILY DELIVERY OBLIGATIONS (MDDOS) FOR THIS AGREEMENT ARE INCLUDED
WITHIN THE MDDOS, DDQ'S AND AGGREGATE DAILY QUANTITIES (ADQS) IN AGREEEMENT NO.
38095.  UPON TERMINATION OF AGREEMENT NO. 38095, SELLER'S MAXIMUM DELIVERY
OBLIGATIONS TO BUYER AT THE PRIMARY DELIVERY POINTS LISTED WILL BE AS FOLLOWS
UNLESS OTHERWISE AGREED TO BY SELLER AND BUYER.


STATION NUMBER                                           STATION
NAME                                           MDDO (DTH)


600279                                                         
    SNOWSHOE                                       5000


COMMENT CODE:  GFN1                                           THIS SERVICE
AGREEMENT AND ITS EFFECTIVENESS ARE SUBJECT TO A PRECEDENT AGREEMENT NO. 47754
BETWEEN TRANSPORTER AND SHIPPER DATED MAY 1, 1995.


THE MAXIMUM DAILY DELIVERY OBLIGATIONS (MDDOS) FOR THIS AGREEMENT ARE INCLUDED
WITHIN THE MDDOS, DDQ'S AND AGGREGATE DAILY QUANTITIES (ADQS) IN AGREEEMENT NO.
38095.  UPON TERMINATION OF AGREEMENT NO. 38095, TRANSPORTER'S MAXIMUM DELIVERY
OBLIGATIONS TO SHIPPER AT THE PRIMARY DELIVERY POINTS LISTED WILL BE AS FOLLOWS
UNLESS OTHERWISE AGREED TO BY TRANSPORTER AND SHIPPER.



 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
43829
Revision No. 2
     
Under Rate Schedule
FTS-1
 
Between (Transporter)
Columbia Gulf Transmission Company
 
and (Shipper)
Delta Natural Gas Company, Inc.
 



STATION NUMBER                                           STATION
NAME                                                      MDDO (DTH)


600279                                                      SNOWSHOE                                              
 5000 1/
600054                                                      CPA NORTH
YORK                                            3808
600057                                                      RIDGE
AVE  HANOVER                                    1178
600058                                                      CPA BECKMILL
RD                                           1453
600061                                                      GLENN
ROCK                                                118
600062                                                      SHREWSBURY                                                      707
600063                                                      CPA
EMIGSVILLE                                               4303
600064                                                      CPA
ADMIRE                                                  1178
600263                                                      COL PA MONT
ALTO                                         510
600270                                                      CPA
ABBOTSTOWN                                             79


1/           RECEIPT A05 MUST BE FLOWING AT EQUIVALENT LEVEL TO PROVIDE
DELIVERIES TO THIS STATION.



 
 

--------------------------------------------------------------------------------

 



 
Appendix A to Service Agreement No.
43829
Revision No. 2
     
Under Rate Schedule
FTS-1
 
Between (Transporter)
Columbia Gulf Transmission Company
 
and (Shipper)
Delta Natural Gas Company, Inc.
 



The Master List of Interconnects (MLI) as defined in Section 1 of the General
Terms and Conditions is incorporated herein by reference for purposes of listing
valid secondary interruptible receipt points and delivery points.


_____ Yes       __X__ No (Check applicable blank)  Transporter and Shipper have
mutually agreed to a Regulatory Restructuring Reduction Option pursuant to
Section 34 of the General Terms and Conditions of Transporter's FERC Gas Tariff.


_____ Yes       __X__ No (Check applicable blank)  Shipper has a contractual
right of first refusal equivalent to the right of first refusal set forth from
time to time in Section 4 of the General Terms and Conditions of Transporter's
FERC  Gas Tariff.


_____ Yes       __X__ No (Check applicable blank)  All gas shall be delivered at
existing points of interconnection within the Maximum Daily Quantity, as
applicable, set forth in Transporter's currently effective Rate Schedule FTS-1
Appendix A with Shipper, which for such points set forth are incorporated by
reference.


_____ Yes       __X__ No (Check applicable blank)  This Service Agreement covers
interim capacity sold pursuant to the provisions of General Terms and Conditions
Section 4.2(j).  Right of first refusal rights, if and, applicable to this
interim capacity are limited as provided for in General Terms and Conditions
Section 4.2(j).


CANCELLATION OF PREVIOUS APPENDIX A


Service changes pursuant to this Appendix A, Revision No. 2 shall commence as of
November 01, 2010.  This Appendix A, Revision No. 2 shall cancel and supersede
the previous Appendix A, Revision No. 1 to the Service Agreement dated November
01, 1994.  With the exception of this Appendix A, Revision No. 2, all other
terms and conditions of said Service Agreement shall remain in full force and
effect.


Delta Natural Gas Company,
Inc.                                                                                                Columbia
Gulf Transmission, LLC


By:           Stephen
York                                                                                                By:           Mark
Wilke
Its:                                                                                                        Its:           Director
Commercial Services
Date:       April 28,
2010                                                                                         Date:       April
27, 2010

 
 

--------------------------------------------------------------------------------

 
